Hutchison, J.
(dissenting): I have no disagreement with the principles of law announced in the majority opinion, but I do not consider the attempted modification of the escrow agreement as a contract, because the minds of the two parties never met thereon and there was no delivery of the note. The last escrow instructions that were given in writing were signed by one party only. The appellant never agreed in writing to the modification attempted to be made thereby. The fact that the modification was a concession in his favor will not without his consent thereto make it binding on him. One party to a contract cannot change or modify the contract by extending the time of performance or reducing the obligation of the other. (13 C. J. 591.) The appellant could have concurred in or approved the changed or modified escrow instructions given by the appellee by his acts or by compliance if he had so desired, but in this case he definitely and specifically did not comply. A delivery of the note would have constituted such compliance, but he refused to deliver the note in compliance with the ex parte written escrow instructions. He physically left the note with the escrow holder with définite oral instructions that it should not be delivered until certain taxes and other expenses were paid. This was not a delivery of the note and could not be such until those items were paid. Such reservation in his conditional compliance did not have to be in writing. He instructed the bank to deliver the note when these items were paid. They not having been paid there has been no delivery. The appellee accepted this note with full knowledge of the string that was tied to it by the maker, which requirement had not been performed. The payee could not have enforced payment thereon without meeting the requirements imposed; neither can the appellee.
Johnston, C. J., and Hopkins, J., join in this dissent.